Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-20 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 16, 2020, and March 25, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the identification key.”  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,848,328. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a physical unclonable function to generate a first unique key as an unpredictable digital value based on electrical characteristics between nodes and an encryption processor to encrypt received data using the unique key and store the data encrypted.  The instant application further claims a second unique key that is stored.  It would have been obvious to use a second stored key, in addition to the first unique key, to encrypt data so that the same key isn’t used for every encryption.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13, 16, and 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Schrijen et al. (U.S. Patent Pub. No. 2008/0106605).

Regarding claim 13, Schrijen et al. teaches an information processing apparatus comprising: a physical unclonable function (PUF) to generate a digital value as an unpredictable digital value (paragraph 0021 and 0049); and an encryption processor to encrypt received data using the digital value as a seed key used in a predetermined encryption technique and store the data encrypted (paragraph 0049 and 0065).

Regarding claim 16, Schrijen et al. teaches wherein the data comprising bio-information (paragraph 0008).

Regarding claim 17, Schrijen et al. teaches wherein, the data comprising at least one of user-password and PIN (Personal Identification Number) for authentication (paragraph 0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schrijen et al. (U.S. Patent Pub. No. 2008/0106605) in view of Kreft (U.S. Patent Pub. No. 2014/0108786).

Regarding claim 1, Schrijen et al. teaches an information processing apparatus comprising: a physical unclonable function (PUF) to generate a first unique key as an unpredictable digital value based on electrical characteristics between nodes generated on a semiconductor element by a process variation in a semiconductor manufacturing process (paragraph 0021 and 0049); and an encryption processor to encrypt received data using one of the first unique key and the second unique key and store the data encrypted (paragraph 0049 and 0065).
Schrijen et al. does not teach a memory to store a second unique key.
Kreft teaches a memory to store a second unique key (paragraph 0023 and 0174).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine a second key being stored, as taught by Kreft, with the method of Schrijen et al.  It would have been obvious for such modifications because a stored key provides a way to secure data with a traditional key encryption.

Regarding claim 2, Schrijen et al. as modified by Kreft teaches wherein the PUF generates the first unique key using whether a short or open occurs between nodes generated on a semiconductor element by a process variation in a semiconductor manufacturing process (see paragraph 0300 of Kreft).

Regarding claim 3, Schrijen et al. teaches wherein the PUF generates the first unique key using whether an interlayer contact formed between conductive layers of a semiconductor short-circuits the conductive layers (paragraph 0021-0023).

Regarding claim 4, Schrijen et al. as modified by Kreft teaches wherein the interlayer contact formed between the conductive layers of the semiconductor is formed to have a smaller size than that according to the design rule provided in the semiconductor manufacturing process (see paragraph 0102 of Kreft).

Regarding claim 5, Schrijen et al. as modified by Kreft teaches wherein the PUF is configured to set the size of the interlayer contact formed between the conductive layers of the semiconductor such that a difference between a probability of the interlayer contact short-circuiting the conductive layers and a probability of the interlayer contact not short-circuiting the conductive layers is within a preset error range (see paragraph 0484 of Kreft).

Regarding claim 6, Schrijen et al. as modified by Kreft teaches wherein the PUF comprises N unit structures to generate a 1-bit digital value using a pair of conductive layers and one interlayer contact connecting the conductive layers and generates N-bit first unique keys through the N unit structures, N being a natural number (see paragraph 0012 of Kreft).

Regarding claim 9, Schrijen et al. as modified by Kreft teaches wherein the encryption processor encrypts the password N times using the first unique key as a round key to generate the identification key, N being a natural number (see paragraph 0179 of Kreft).

Regarding claim 10, Schrijen et al. as modified by Kreft teaches wherein the encryption processor encrypts the password in accordance with an advanced encryption standard (AES) or a triple data encryption standard (T-DES) to generate the identification key (see paragraph 0179 of Kreft).

Regarding claim 11, Schrijen et al. teaches wherein the data comprising bio-information (paragraph 0008).

Regarding claim 12, Schrijen et al. teaches wherein the data comprising at least one of user-password and PIN (Personal Identification Number) for authentication (paragraph 0055).

Regarding claim 14, Schrijen et al. teaches all the limitations of claim 13, above.  However, Schrijen et al. does not teach the following limitations that Kreft teaches: wherein the PUF generates the digital value using whether a short or open occurs between nodes generated on a semiconductor element by a process variation in a semiconductor manufacturing process (paragraph 0300).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine using a short or open as variations, as taught by Kreft, with the method of Schrijen et al.  It would have been obvious for such modifications because the shorts and opens in a manufacturing process provide inherit randomness which provides security in a chip.

Regarding claim 15, Schrijen et al. teaches wherein the PUF generates the digital value using whether an interlayer contact formed between conductive layers of a semiconductor short-circuits the conductive layers (paragraph 0021-0023).

Regarding claim 18, Schrijen et al. teaches an information processing method comprising: generating, by a physical unclonable function (PUF) of an information processing apparatus, a first unique key as an unpredictable digital value (paragraph 0021 and 0049); and encrypting, by an encryption processor of the apparatus, received data using one of the first unique key (paragraph 0049 and 0065).
Schrijen et al. does not teach a memory to store a second unique key.
Kreft teaches a memory to store a second unique key (paragraph 0023 and 0174).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine a second key being stored, as taught by Kreft, with the method of Schrijen et al.  It would have been obvious for such modifications because a stored key provides a way to secure data with a traditional key encryption.
Regarding claim 19, Schrijen et al. as modified by Kreft teaches wherein generating of the first unique key generates the first unique key using whether a short or open occurs between nodes generated on a semiconductor element by a process variation in a semiconductor manufacturing process (see paragraph 0300 of Kreft).

Regarding claim 20, Schrijen et al. teaches wherein the data comprising at least one of a user-password, PIN (Personal Identification Number), and bio-information input to the apparatus (paragraph 0008 and 0055).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433